Judgment reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $7,500, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is affirmed, without costs of this appeal to either party. • All concur, except Taylor, P. J., and Love, J., who dissent and vote for reversal and for dismissal of the complaint on the ground that the evidence fails to establish any negligence on the part of the defendant. (Appeal from a judgment for plaintiff in a negligence action.) Present — Taylor, P. J., McCurn, Love, Kimball and Piper, JJ. Dower E. Banta, Appellant, v. Donald J. Newman et al., Respondents. Judgment and order affirmed, with costs. All concur. (Appeal from a judgment for defendants in an automobile negligence action. The order denies a motion for a new trial.) Present— Taylor, P. J., McCurn, Love, Kimball and Piper, JJ.